THE COURT.
This matter came on for hearing upon the writ of habeas corpus issued on the 6th of August, 1942.
Prom the findings and decision on file it appears that the subject has been for some years the ward of Clara Rungie, *37and that on the 28th day of July, 1942, her letters of guardianship were revoked and it was ordered that the custody of the child be restored to his father, Howard L. Case. Inasmuch as such order was self-executing, the father acted in the proper exercise of his duties as the natural guardian in assuming custody of the child. (Hibernia Savings & Loan Society v. Belcher, 4 Cal. (2d) 268,273 [48 P. (2d) 681].)
The writ is therefore discharged.